DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on December 28, 2021 is acknowledged. Claims 1-5 and 7 are pending. Claim 1 has been amended. Claim 6 has been cancelled. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 103
The rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Binder et al. (International Saline Infusion in The Treatment of Obtundation Associated with Spontaneous Intracranial Hypotension: Technical Case Report, Neurosurgery 51:830-837, 2002) in view of Thomas et al.  (Radionuclide Cisternography in Detecting Cerebrospinal Fluid Leak in Spontaneous Intracranial Hypotension, Clinical Nuclear Medicine, Volume 34, Number 7, July 2009) has been withdrawn in view of Applicant’s amendment to claim 1 to recite “raising an upper body of the subject within 5 minutes after injecting the saline into the subdural space of the subject in the decubitus position”. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is that of Binder et al. (International Saline Infusion in The Treatment of Obtundation Associated with Spontaneous Intracranial Hypotension: Technical Case Report, Neurosurgery 51:830-837, 2002). Binder discloses spontaneous intracranial hypotension (SIH) is an increasingly recognized cause of postural headache (Objective and Importance). 
Binder discloses intrathecal infusion of saline was used to restore intraspinal and intracranial pressures (Intervention), this would include restoration of cerebrospinal fluid in the subdural space which was disclosed as being drained. 
The reference states that spontaneous intracranial hypotension may cause a
decline of mental status and require lumbar intrathecal saline infusion to arrest or reverse impending central (transtentorial) herniation and that this case demonstrates the use of simultaneous monitoring of lumbar and intracranial pressures to  appropriately titrate the infusion and document resolution of intracranial hypotension (Conclusion). This teaching is interpreted as after injecting the saline the patient's pressure is monitored and the amount of the saline for infusion is also monitored for adjustments to avoid adverse effects.
Further, Binder states that SIH is nearly always characterized by orthostatic headache that is worse with upright posture and improved during decumbency (page 833, left column). Thus, the reference teaches that all patients having SIH suffer from headache when they stand up or in a raising position, thereby meeting the limitation of the subject having an orthostatic headache. 
However, Binder does not disclose the patient positioning.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615